DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Procedural Summary
2.    This is responsive to the claims filed 6/28/22.
3.    Claims 1, 4, 7, 13, 16 and 19 has been amended. Claims 1 - 20 are pending.


Claim Rejections - 35 USC § 101
5.		35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
6.	Claims 1 - 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
7.	Step 1: 
Claims 1 – 12 are directed to a machine, which is one of the statutory categories of invention.
Claims 13 - 20 are directed to a process, which is one of the statutory categories of invention.
8.	Step 2A: 
9.	However, under Step 2A, prong one, the claims when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to an abstract idea.  
10.	Claim 1 is exemplary: 
 	“A gaming terminal comprising: a display device; a processor; and a memory device that stores a plurality of instructions, which when executed by the processor, cause the processor to: responsive to identifying a first user and determining a first customization of a user interface associated with the first user: during a first period of time, cause the display device to display, in association with a first portion of the user interface, a wager available to be placed on a first sporting event scheduled to occur during a second period of time, and during the second period of time: responsive to a placement of the wager on the first sporting event, cause the display device to display the first sporting event in association with a second portion of the user interface, and responsive to no placement of the wager on the first sporting event prior to the second period of time, automatically cause the display device to display, based on the identification of the first user, first content other than the first sporting event in association with the second portion of the user interface, and responsive to identifying a second, different user and determining a second, different customization of the user interface associated with the second, different user: during the first period of time, cause the display device to display, in association with the first portion of the user interface, a wager available to be placed on a second sporting event different than the first sporting event and scheduled to occur during the second period of time, and during at least a portion of the second period of time: 2Appl. No. 16/191,065 Response to Office Action of April 1, 2022 responsive to a placement of the wager on the second sporting event, cause the display device to display the second sporting event in association with the second portion of the user interface, and responsive to no placement of the wager on the second sporting event prior to the second period of time, automatically cause the display device to display, based on the identification of the second user, second content other than the first content and other than the  in association with the second portion of the user interface”.

11.	The underlined portion of claim 1 represent the abstract idea (i.e. the abstract idea of at least a certain method of organizing human activities). Independent claim 13 include substantially the same abstract idea as claim 1. The limitations of dependent claims 2 – 12 and 14 – 20 merely further define the abstract idea and are not significantly more than the abstract idea.
12.	The claimed abstract idea is related to the abstract ideas of:
1) 	providing/conducting a game (i.e. a game that allows players to wager on a sporting events and the game also provide/display different contents to the players) by following rules or instructions.
2)	Providing wagering opportunities/agreements to the players. 
13.	The claimed abstract idea is similar to abstract ideas identified by the courts:
At least a certain method of organizing human activities (e.g. managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)).  
At least a certain method of organizing human activities (e.g. commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)).
14.	Under Step 2A, prong two, the judicial exception, as outlined above, is not integrated into a practical application. 
In particular, the claim recites additional elements, such as a gaming terminal comprising: a display device; a processor; and a memory device and an input device (i.e. the input device of dependent claims 2, 3, 10, 11, 14 and 15).

. 
As a gaming terminal comprising: a display device; a processor; and a memory device and an input device (i.e. the input device of dependent claims 2, 3, 10, 11, 14 and 15) in these steps is recited at a high-level of generality, such that it amounts no more than mere instructions to apply the exception using generic computer components. 
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not improve the functioning of a computer and are generally linking the use of the judicial exception to a particular technological environment or field of use. The claims are directed to an abstract idea.
15.	Step 2B: 
16.    Under Step 2B, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept.
17.    For example, Under Step 2B, the claimed invention recites additional elements to implement the abstract idea electronically with a gaming terminal comprising: a display device; a processor; and a memory device and an input device (i.e. the input device of dependent claims 2, 3, 10, 11, 14 and 15). 
All of these elements viewed individually and as a whole, are indistinguishable from conventional computing elements known in the art. Therefore, they fail to supply additional elements that yield significantly more than the underlying abstract idea.
18.    Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).
19.     Following the guidance in the Berkheimer memo, Applicant is directed to
Walker (US 20040082384, FIG. 2, paragraphs 58 and 61), showing the conventionality of these additional elements.
20.	Under Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because they amount to generic and conventional implementation of an abstract concept. 
21.	Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements (i.e. the combination elements that include the input device of dependent claims 2, 3, 10, 11, 14 and 15) improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional implementation.
22.	Moreover, the claims do not recite improvements to another technology or technical field. Nor, do the claims improve the functioning of the underlying computer itself -- they merely recite generic computing elements. Furthermore, they do not effect a transformation of a particular article to a different state or thing: the underlying computing elements remain the same. 
23.	For these reasons, the claims are not patent-eligible under 35 USC §101.
 
Claim Rejections - 35 USC § 103
24.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claims 1, 7, 8, 13, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stronach (US 20040235542) and in view of Atkinson (US 20110263325).
26.	Regarding claims 1 and 13, Stronach discloses a gaming terminal comprising (abstract and paragraphs 189 - 191): 
a display device (FIG. 3, part 300); 
a processor (FIG. 3, part 330); 
and a memory device (i.e. memory 335) that stores a plurality of instructions, which when executed by the processor, cause the processor to (paragraph 124): 
responsive to identifying a first user (i.e. identifying a first user via the player tracking using a player card as described in paragraph 295) and determining a first customization of a user interface associated with the first user (i.e. the customization of a user interface described in paragraphs 189 - 191) (paragraphs 189 – 191 and 295):
during a first period of time, cause the display device to display, in association with a first portion of a user interface (i.e. a wagering screen), a wager available to be placed on a sporting event scheduled to occur during a second period of time, and during the second period of time (paragraph 189): 
responsive to a placement of the wager on the sporting event, cause the display device to display the sporting event (i.e. a race event) in association with a second portion of the user interface (paragraphs 190 and 191; audio and/or video for a race event may only be presented when a user has wagered on that race event; the audio and/or video of the next race event may be presented while simultaneously the wagering screen of the at least one wagering terminal is available to the user), 
and responsive to no placement of the wager on the first sporting event prior to the second period of time, cause the display device to display, based on the identification of the first user (i.e. identifying a first user via the player tracking using a player card as described in paragraph 295), first content other than the first sporting event in association with the second portion of the user interface (paragraphs 190 and 295; If no wager had been placed on that race event, the apparatus could and should shift to the next available race event and ignore the event on which no wager was placed).
a wager available to be placed on a second sporting event (i.e. the next available race event) different than the first sporting event and scheduled to occur during the second period of time (Abstract and paragraphs 190),
Stronach also teaches a second player (i.e. a second player during a player changeover described in paragraph 14) can be identified on the gaming terminal and place a wager on a play of a first game (i.e. during the first period of time) different than the sporting event (i.e. a keno game described in paragraph 52) on a gaming terminal (i.e. a gaming terminal that include a first and second portion of the user interface as described in paragraphs 189 - 191) (paragraphs 14, 52 and 189 - 191; paragraph 14 teaches Every time there is a player "changeover" a player must insert credits or players card and pin number; paragraph 52 teaches It is also contemplated that the terminals may also contain software for conventional reel-type wagering games, video wagering games, keno, blackjack, poker or other terminal wagering games for use in locations that allow such wagering).
Stronach fails to explicitly disclose the following limitations:
and responsive to identifying a second, different user associated with a second, different customization of the user interface: 
during the first period of time, cause the display device to display, in association with the first portion of the user interface, a wager available to be placed on a second sporting event different than the first sporting event and scheduled to occur during the second period of time,
 responsive to a placement of the wager on the second sporting event, cause the display device to display the second sporting event in association with the second portion of the user interface, 
and responsive to no placement of the wager on the second sporting event prior to the second period of time, cause the display device to display, based on the identification of the second user, second content other than the first content and other than the second sporting event in association with the second portion of the user interface..
Atkinson teaches:
and responsive to identifying a second, different user (i.e. a second user by identified at the establishment via a player card as described in paragraph 133) and determining a second, different customization of the user interface (i.e. the customized interface display described in paragraphs 133 and 139, wherein the interface display includes a menu (i.e. a menu for the user)) associated with the second, different user (paragraphs 133 and 139):
during the first period of time, cause the display device (i.e. part 712) to display, in association with the first portion of the user interface (i.e. part 714), a wager (i.e. a wager of 1000 credits described in paragraph 172) available to be placed on a play of a first game/the wagering game associated with the EGM as described in paragraph 172 (i.e. second sporting event different than the first sporting event and scheduled to occur during the second period of time taught by Stronach) (paragraphs 141 and 172 and FIG. 11),
and during at least a portion of the second period of time (paragraphs 152 - 154 and FIG. 15 and 16): 2Appl. No. 16/191,065 Response to Office Action of April 30, 2021
responsive to a placement of the wager (i.e. a wager described in paragraph 172) on the play of the first game/the play of the game shown by main image display 1014) (i.e. second sporting event taught by Stronach), cause the display device (i.e. display screen 1012) to display the play of the first game ((i.e. second sporting event taught by Stronach) in association with the second portion of the user interface (i.e. part 1020) (paragraphs 152 – 154 and 172 and FIG. 15 and 16), 
and responsive to no placement of the wager on the play of the first game/when the portion of the display associated with wagering (i.e. main image display 1014) is not being used/accessed as described in paragraph 154) (i.e. second sporting event prior to the second period of time taught by Stronach), cause the display device to display ,based on the identification of the second user, second content (i.e. content associated with menu image display 1020, which includes options for the player to order drinks, make restaurant reservations and buy show tickets) other than the play of the first game (i.e. other than the first content and other than the second sporting event) in association with the second portion of the user interface (i.e. part 1020) (paragraphs 3, 133 and 152 - 154 and FIG. 15 and 16).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Stronach in view of Atkinson In order to turn/modify electronic wagering games into customer relationship management and marketing systems while the electronic game is inactive, hence improving player’s casino gaming experience (as described by Atkinson, paragraph 2).
The combination of Stronach and Atkinson fail to explicitly disclose the following limitation:
automatically “cause the display device to display, based on the identification of the first user, first content other than the first sporting event in association with the second portion of the user interface”
automatically “cause the display device to display, based on the identification of the second user, second content other than the first content and other than the second sporting event in association with the second portion of the user interface”
The combination of Stronach and Atkinson discloses the claimed invention except for the aforementioned display steps being performed/triggered automatically.  It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the present invention to have modified the aforementioned display steps to perform/trigger the display steps automatically, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art.  In re Venner, 120 USPQ 192.
27.	Regarding claims 7 and 19, Stronach discloses when executed by the processor responsive to identifying the first user and a determination of a result of the placed wager on the first sporting event, the instructions cause the processor to cause the display device to display, in association with a third portion of the user interface, a notification of the determined result of the placed wager on the first sporting event (paragraphs 192 and 295).
28.	Regarding claims 8 and 20, Stronach discloses the first portion of the user interface (i.e. a wagering screen) is different than the second portion of the user interface (i.e. audio and/or video for a race event) (paragraph 192).

29.	Claims 2 – 6 and 14 - 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stronach (US 20040235542) and in view of Atkinson (US 20110263325) and further in view of Cannon (US 20020183105).
30.	Regarding claims 2 and 14, the combination of Stronach and Atkinson teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
 responsive to identifying the first user and after the second period of time,  wherein when executed by the processor, the instructions cause the processor to receive, via an input device, an input to customize the first portion of the user interface and the second portion of the user interface upon an occurrence of a user interface customization event.
Cannon teaches:
 responsive to identifying the first user and after the second period of time, wherein when executed by the processor, the instructions cause the processor to receive, via an input device, an input to customize the first portion of the user interface and the second portion of the user interface upon an occurrence of a user interface customization event (FIG. 2 and paragraph 20; the graphically distinct windows can be adjusted by a player in terms of window size and location).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Stronach and Atkinson in view of Cannon to include the aforementioned method In order to maintain a casino patron's interest in games of chance (as described by Cannon, paragraph 18)
31.	Regarding claims 3 and 15, Cannon also teaches the input device is remote from the gaming terminal (paragraph 93; allows access of a gaming machine by a remotely located individual).
32.	Regarding claims 4 and 16, Cannon also teaches when executed by the processor responsive to identifying the first user and determining the first customization of the user interface (i.e. the customization of a user interface described in paragraphs 189 - 191)  associated with the first user, the instructions cause the processor to: during the first period of time, cause the display device to display, in association with a third portion of the user interface (i.e. third game window 88 on the lower right corner of display of display screen 72), a wagered on play of a first game, and during the second period of time, cause the display device to display, in association with the third portion of the user interface, another wagered on play of the first game (FIG. 2 and paragraphs 20, 189 – 191 and 295).
33.	Regarding claims 5 and 17, Cannon also teaches a determination of an outcome of the wagered on play of the first game displayed during the first period of time occurs remote from the gaming terminal (paragraph 69).
34.	Regarding claims 6 and 18, Cannon also teaches when executed by the processor responsive to identifying the first user and determining the first customization of the user interface (i.e. the customization of a user interface described in paragraphs 189 - 191) associated with the first user, the instructions cause the processor to cause the display device to display, in association with a third portion of the user interface, content independent of any play of any game (FIG. 2 and paragraphs 20, 189 – 191 and 295).
35.	Claims 9 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stronach (US 20040235542) and in view of Walker (US 20040242304).
36.	Regarding claim 9, Stronach discloses a gaming terminal comprising (abstract and paragraphs 189 - 191): 
a display device (FIG. 3, part 300); 
a processor (FIG. 3, part 330);
 and a memory device (i.e. memory 335) that stores a plurality of instructions, which when executed by the processor, cause the processor to (paragraph 124): 
identify a user (paragraph 68; identifying the wagering account holder), 
during a first period of time, cause the display device to display, in association with a first portion of a user interface (i.e. a wagering screen) and independent of an identity of the user, a wager available to be placed on a sporting event scheduled to occur during a second period of time, and during the second period of time (paragraph 189): 
responsive to a placement of the wager on the sporting event and independent of the identity of the user (i.e. the identity of the user described in paragraph 75), cause the display device to display the sporting event (i.e. a race event) in association with a second portion of the user interface (paragraphs 75, 190 and 191; audio and/or video for a race event may only be presented when a user has wagered on that race event; the audio and/or video of the next race event may be presented while simultaneously the wagering screen of the at least one wagering terminal is available to the user; Paragraph 75 teaches a wager/a key phrase to be provided in association with the wager to limit access to wagering or credit accounts so as to protect the identity of a user, which means that the wagering system (i.e. display the sporting/wagering event) is based on the wager/information associated with the wager and independent of the identity of the user), 
responsive to no placement of the wager on the sporting event and based on the identity of the user being associated with a first status (i.e. a first status of the player’s wagering account), cause the display device to display the sporting event in association with the second portion of the user interface (claim 1, paragraphs 68 and 189), and 
responsive to no placement of the wager on the sporting event and, cause the display device to display content other than the sporting event in association with the second portion of the user interface (claim 1, paragraphs 68 and 190; If no wager had been placed on that race event, the apparatus could and should shift to the next available race event and ignore the event on which no wager was placed).
Stronach fails to explicitly disclose the following limitation:
based on the identity of the user being associated with a second, different status, cause the display device to display content other than the sporting event in association with the second portion of the user interface
Walker teaches based on the identity of the user being associated with a second, different status (i.e. preferred player), cause the display device to display specific game content (i.e. content other than the sporting event in association with the second portion of the user interface described by Stronach) (abstract and paragraphs 48 and 49; Other gaming result or player factors may also be considered in calculating the length of video presentation. For example, the length of a play session or player status (e.g., preferred player) could extend the length of the presentation).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify Stronach in view of Walker to include the aforementioned method In order to enhance the playing and winning experience at slot machines with video or graphic information (as described by Walker, paragraph 6).
36.	Regarding claim 12, Stronach discloses the content other than the sporting event comprises a wagered on play of a game (abstract and paragraph 190).
37.	Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stronach (US 20040235542) and in view of Walker (US 20040242304) and further in view of Cannon (US 20020183105).
38.	Regarding claim 10, the combination of Stronach and Walker teach the invention substantially as disclosed, but fails to explicitly disclose the following limitations:
 when executed by the processor responsive to the identity of the user being associated with the second, different status, the instructions cause the processor to receive, via an input device, an input to customize the first portion of the user interface and the second portion of the user interface upon an occurrence of a user interface customization event.
Cannon teaches:
(when executed by the processor responsive to the identity of the user being associated with the second, different status as described by Stronach), the instructions cause the processor to receive, via an input device, an input to customize the first portion of the user interface and the second portion of the user interface upon an occurrence of a user interface customization event (FIG. 2 and paragraph 20; the graphically distinct windows can be adjusted by a player in terms of window size and location).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Stronach and Walker in view of Cannon to include the aforementioned method In order to maintain a casino patron's interest in games of chance (as described by Cannon, paragraph 18)
39.	Regarding claim 11, Cannon also teaches the input device is remote from the gaming terminal (paragraph 93; allows access of a gaming machine by a remotely located individual).
Therefore, it would have been obvious for one ordinary skilled in the art at the time of the invention to modify the combination of Stronach and Walker in view of Cannon to include the aforementioned method In order to maintain a casino patron's interest in games of chance (as described by Cannon, paragraph 18)

Response to Arguments
36. 	Regarding claims 1 – 20, the applicant argues that the 101 rejections should be withdrawn because the claims are directed to these specific improvements in technology (i.e. improved user interface) (Remarks, pages 9 - 11).
     The examiner respectfully disagrees.
     The current claims of the present application does not show a specific improvement to the user interface because the user interface of the present application does not present any features/specific improvements (i.e. improvements that is similar to the specific improvement disclosed in (Core Wireless Licensing v. LG Elecs. Inc., 880 F.3d 1356, 125 U.S.P.Q.2d 1436 (Fed Cir. 2018)) that distinguish itself from a user interface that is well-understood, routine and conventional in the field. 
Hence, the 101 rejections are being maintained. 
40.	Regarding claims 1 – 8 and 13 - 20, the applicant argues that the combination of Stronach and Atkinson fail to teach all the newly amended limitations of the claims (Remarks, pages 11 - 15).
	The examiner respectfully disagrees. the combination of Stronach and Atkinson teach all the newly amended limitations for claims 1 – 8 and 13 – 20 (see rejection above for details).
42.	Regarding claims 9 - 12, the applicant argues that the combination of Stronach and Walker fail to teach the following limitations: 1) if a wager is not placed on the race event, the race may or may not still be displayed based on a status of the identified user 2) determination of sporting event content versus non-sporting event content based on a status of the identity of any player (Remarks, pages 13 - 14).
	The examiner respectfully disagrees.
	As described in the rejections above, both Stronach and Walker teach a portion of the aforementioned limitations and the combined gaming system (i.e. the result of combining Stronach and Walker) teach the aforementioned limitations.
43.	Regarding claims 9 - 12, the applicant argues that modifying Stronach with Walker in a way that disregards this directive of Stronach would improperly change the principal operation of Stronach in violation of MPEP § 2143.01(VI) ("If the proposed modification or combination of the prior art would change the principle of operation of the prior art invention being modified, then the teachings of the references are not sufficient to render the claims prima facie obvious.") (Remarks, page 15).
.	The examiner respectfully disagrees.
Stronach does not (explicitly) teach away from (i.e. provide any teaching that teaches away/against) the limitations of “ based on the identity of the user being associated with a second, different status, cause the display device to display content other than the sporting event in association with the second portion of the user interface“.
Walker teaches the aforementioned limitations. 
The combination of Stronach and Walker would not would change the principle of operation of the prior art invention being modified because the Stronach reference does not (explicitly) rule out (i.e. provide any teaching that teaches away/against) the possible feature of displaying different content based on user status.


Conclusion
43.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI LEE whose telephone number is (571)270-3760. The examiner can normally be reached M-S 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.L/Examiner, Art Unit 3715                                                                                                                                                                                                        



/PETER S VASAT/Supervisory Patent Examiner, Art Unit 3715